UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [x] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [x] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to 240.14a-12 Clearwater Investment Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously by written preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. [] Amount Previously Paid: [] Form, Schedule or Registration Statement No.: [] Filing Party: [] Date Filed: CLEARWATER INVESTMENT TRUST 30 East 7th Street, Suite 2000, St. Paul, Minnesota 55101-4930 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held May 14, 2011 A special meeting of shareholders of the Clearwater Investment Trust ("Trust") referred to above will be held on Friday, May 14, 2011, at 8:30 a.m. (Central time) at 30 East 7th Street, Suite 2000,St. Paul, Minnesota 55101-4930, for the following purposes: to elect members of the Board of Trustees; to approve a new subadvisory agreement with Fiduciary Counselling, Inc.; to approve an amendment to the advisory agreement for the Clearwater Growth Fund to increase the management fee; and to transact other business that may properly come before the meeting or any adjournment of the meeting. Your Trustees Have Unanimously Approved These Proposals and Recommend That You Vote In Favor of These Proposals. Shareholders of record of the Trust at the close of business on April 15, 2011 are entitled to vote at the meeting or at any adjournment of the meeting.This proxy statement and proxy card are being mailed to shareholders on or about April 27, 2011. It is important that you return your signed and dated proxy card promptly, regardless of the size of your holdings, so that a quorum may be assured. Please complete, date and sign the proxy card for the shares held by you and return the proxy card in the envelope provided so that your vote can be recorded.No postage is required if the envelope is mailed in the United States.Prompt return of your proxy or proxies may save the Trust the necessity and expense of further solicitations.If you attend the meeting, you may vote your shares in person. By order of the Board of Trustees George H. Weyerhaeuser, Jr., Chairman St. Paul, Minnesota April 27, 2011 CLEARWATER INVESTMENT TRUST 30 East 7th Street, Suite 2000, St. Paul, Minnesota 55101-4930 PROXY STATEMENT This joint proxy statement ("Proxy Statement") is furnished in connection with the solicitation of proxies by and on behalf of the Board of Trustees ("Trustees") of Clearwater Investment Trust (the "Trust") to be used at the special meeting ("Meeting") of shareholders of the Trust to be held at 30 East 7th Street, Suite 2000, St. Paul, Minnesota 55101-4930 on Friday, May 14, 2011, at 8:30 a.m. (Central time) for the purpose set forth in the accompanying Notice of Meeting.The Trust currently consists of four series, the Clearwater Growth Fund, Clearwater International Fund, Clearwater Tax-Exempt Bond Fund and Clearwater Small Cap Fund (each a "Fund" and together, the "Funds"). The following table summarizes the proposals (each a "Proposal") as applicable to each Fund of the Trust: Proposal Proposal Description Applicable Funds Page 1. To elect as Trustees the nominees presented in Proposal 1. All Funds voting together 4 2. To approve a new subadvisory agreement with Fiduciary Counselling, Inc. All Funds voting separately 12 3. To approve an amendment to the advisory agreement with Clearwater Management Company, Inc. to increase the management fee. Clearwater Growth Fund 17 This joint Proxy Statement is being used in order to reduce the preparation, printing, handling and postage expenses that would result from the use of a separate proxy statement for each Fund and, because shareholders may own shares of more than one Fund, to avoid burdening shareholders with more than one proxy statement. At the Meeting, each share of each Fund is entitled to one vote on the Proposal affecting that Fund; and a fractional share is entitled to a proportionate share of one vote. If you own shares of more than one Fund, you must complete a proxy card for each Fund you own. Proxies, Voting and Record Date With regard to Proposal 1, the election of Trustees, votes may be cast for all nominees, withheld for all nominees, or withheld for certain nominees.Election of each nominee requires a plurality -1- of votes of the shareholders of the entire Trust present at the meeting.If a nominee does not receive a plurality vote, the Board of Trustees may consider whether another course of action is appropriate and in the best interests of shareholders of the Trust. Votes may be cast to approve or disapprove Proposal 2 and Proposal 3.Approval of Proposal 2 and Proposal 3 requires an affirmative vote of a majority of the outstanding shares of the applicable Fund, which means the vote of the lesser of (i) 67% or more of the shares present at the meeting, if the holders of more than 50% of the shares of the applicable Fund are present or represented by proxy, or (ii) more than 50% of the applicable Fund's outstanding shares. With respect to Proposal 2 and Proposal 3, abstentions and broker non-votes (proxy cards received by the Trust from brokers or nominees when the broker or nominee has not received instructions from the beneficial owner or other persons entitled to vote and has no discretion to vote on a particular matter) will be counted as present for purposes of determining whether a quorum of shares is present at the Meeting, and will have the same effect as a vote "AGAINST" the applicable Proposal.If Proposal 2 is approved with respect to one Fund and not approved with respect to another Fund, Proposal 2 will be implemented for the Fund that approved Proposal 2 and will not be implemented for any Fund that did not approve Proposal 2. If shareholders of any Fund do not approve Proposal 2 or Proposal 3, the Board of Trustees may consider whether another course of action is appropriate and in the best interests of shareholders of that Fund. So far as the Board is aware, no matters other than those described in this Proxy Statement will be acted upon at the Meeting.Should any other matters properly come before the Meeting calling for a vote of shareholders, the persons named as proxies intend to vote upon such matters according to their best judgment. Shareholders may revoke the authority to vote their shares up until voting results are announced for that Proposal at the Meeting or any adjournment of the Meeting by giving written notice of revocation to the Secretary of the Trust.Unless revoked, properly executed proxy cards that have been returned by shareholders without instructions will be voted "FOR" the nominees in the case of Proposal 1 and "FOR" the Proposal in the case of Proposal 2 and Proposal 3.In instances where choices are specified by the shareholders in the proxy card, those shareholders' votes will be voted or the votes will be withheld in accordance with the shareholders' choices. The Trustees have fixed the close of business on April 15, 2011, as the record date ("Record Date") for determining the shareholders of the Trust entitled to notice of and to vote at the meeting.These shareholders will be entitled to one vote per share at the meeting or any adjournment of the meeting.Shares of beneficial interest of each Fund outstanding as of the Record Date are indicated in Appendix A.Appendix B sets forth the persons who owned beneficially or of record more than 5% of each Fund's shares on the Record Date. Quorum and Adjournments With respect to each Proposal, the presence, either in person or by proxy, of shareholders owning a majority of shares of a Fund entitled to vote at the Meeting shall constitute a quorum. If a quorum is not present at the Meeting, or if a quorum is present but sufficient votes to approve any proposal are not received, the persons named as proxies may propose one or more adjournments of the Meeting to permit further solicitation of votes.In determining whether to -2- adjourn a Meeting, the following factors may be considered: the nature of the proposal or any matters that are the subject of the Meeting, the percentage of votes actually cast, the percentage of negative votes actually cast, the nature of any further solicitation, and the information to be provided to shareholders with respect to the reasons for the solicitation.Any adjournment will require the affirmative vote of a majority of those shares represented at a Meeting in person or by proxy.If a Proposal receives a sufficient number of votes for approval prior to any adjournment, a Proposal shall be deemed adopted and shall not require any further shareholder approval at any adjournment or otherwise.For purposes of adjournment to vote on the Proposal, the persons named as proxies will vote FOR such adjournment those proxies for which they are entitled to vote FOR the Proposal and will vote AGAINST any such adjournment those proxies for which they are required to vote AGAINST the Proposal.Abstentions and broker non-votes will not be voted either for or against the adjournment. At any subsequent reconvening of the meeting, proxies will (unless previously revoked) be voted in the same manner as they would have been voted at the Meeting. Proxies will be solicited by mail and also may be solicited in person or by telephone by officers of the Trust, by Clearwater Management Company ("CMC"), each Fund's investment adviser, or by the Trustees. The Trust will furnish, without charge, copies of the Trust's most recent Annual and Semi-annual Reports to any shareholder upon request addressed to Clearwater Investment Trust, 30 East 7th Street, Suite 2000, St. Paul, Minnesota 55101-4930, or by telephone at (651) 228-0935. This proxy statement and the proxy card are being mailed to shareholders on or about April 27, 2011. -3- PROPOSAL 1 ELECTION OF TRUSTEES AFFECTED FUNDS: ALL FUNDS At a meeting on April 13, 2011, the Board of Trustees ("Trustees") of the Trust, including the Trustees who are not "interested persons" of the Trust, voted to approve, and to recommend to the shareholders that they approve, a proposal to elect James E. Johnson, Edward R. Titcomb III, Charles W. Rasmussen, Laura E. Rasmussen, Frederick T. Weyerhaeuser, George H. Weyerhaeuser, Jr. and Justin H. Weyerhaeuser (each a "Nominee") to the Board of Trustees of the Trust.Information concerning each Nominee and other relevant factors is discussed below.Charles W. Rasmussen, Laura E. Rasmussen, Frederick T. Weyerhaeuser, George H. Weyerhaeuser and Justin H. Weyerhaeuser are currently members of the Board of Trustees.Lucy R. Jones, who is also a current member of the Board of Trustees, has determined to resign following the election of the Nominees. The Trust's Declaration of Trust does not provide for the annual election of Trustees. However, in accordance with the Investment Company Act of 1940 ("1940 Act"), the Trust will hold a shareholders' meeting for the election of Trustees at such times as (1) less than a majority of the Trustees holding office have been elected by shareholders, or (2) if, after filling a vacancy on the Board of Trustees, less than two-thirds of the Trustees holding office would have been elected by the shareholders. Except for the foregoing circumstances, and barring a Trustee's resignation, death or incapacity to perform his or her duties, a Trustee's term of office is indefinite.At this time, it is appropriate that the Trust seek shareholder approval of all Nominees whether they are currently Trustees or proposed Trustees. Information Concerning the Nominees and the Trustees The following table sets forth certain information about the Nominees and the Trustees, including each person's principal occupation or employment during the past five years.Nominees who are not "interested persons" of the Trust (as that term is defined in the 1940 Act) are referred to herein as "Independent Trustees."Nominees who are deemed to be "interested persons" of the Trust under the 1940 Act are referred to as "Interested Trustees." The business address of each Nominee and Trustee is 30 East 7th Street, Suite 2000, St. Paul, Minnesota 55101-4930.Shareholders may send communications to each of the current Trustees and each of the Nominees in the event that they are elected by shareholders and take office at their business address. -4- Proposed and Current Independent Trustee Nominees Name and Age Term of Office* Principal Occupation or Employment During the Last Five Years Number of Portfolios in the Fund Complex to Be Overseen by the Nominee Other Directorships Held by the Nominee During the Last 5 Years James E. Johnson (68) 30 East 7th Street, Saint Paul, Minnesota 55101 Retired as Executive Vice President, Securian Financial Group, Inc. in 2010, Securian Financial Group, Inc. (1968-2010) 4 None Edward R. Titcomb III (36) 30 East 7th Street, Saint Paul, Minnesota 55101 Assistant Vice President, Anchor Bank-Anchor Trust (2010-Present), Key Account Manager, GWG Life (2008-2010), Relationship Manager, The Hartford (2007-2008), Trust Officer, US Trust (2004-2006) 4 None Charles W. Rasmussen (44)1 30 East 7th Street, Saint Paul, Minnesota 55101 Tenure: 10 yrs Term: Indefinite President and Chief Executive Officer, P&G Manufacturing, Inc. (air filtration equipment, 2002-Present) 4 None Laura E. Rasmussen (47)1 30 East 7th Street, Saint Paul, Minnesota 55101 Tenure: 10 yrs Term: Indefinite Business Owner, 3 Kittens Needle Arts (textile sales, 2006-Present) 4 None Justin H. Weyerhaeuser (37) 30 East 7th Street, Saint Paul, Minnesota 55101 Tenure: 2 yrs Term: Indefinite Attorney, Jacobs Chase Attorneys (2009-Present), Volunteer Attorney, ACLU of Colorado (2007-2009), Private Investor (2006-2007) 4 None 1 Mr. Rasmussen and Ms. Rasmussen are spouses-in-law, and are the niece or nephew of Mr. Frederick T. Weyerhaeuser (see below). * If elected as a Board member, each Trustee serves an indefinite term of office. -5- Current Interested Trustee Nominees and Officers** Name, Address and Age Positions Held with the Funds Term of Office and Length of Time Served Principal Occupation(s) During the Last 5 Years Number of Portfolios in the Fund Complex Overseen by the Trustee Other Directorships Held by the Trustee During the Last 5 Years Frederick T. Weyerhaeuser (79)** 30 East 7th Street, Saint Paul, Minnesota 55101 Trustee, Vice President and Secretary As Trustee; Tenure: 22 yrs Term: Indefinite As Officer; Tenure: 22 yrs Term: Reappointed Annually Private Investor 4 None George H. Weyerhaeuser Jr. (57) ** 30 East 7th Street, Saint Paul, Minnesota 55101 Trustee, Chairman, Chief Executive Officer and Treasurer As Trustee: Tenure: 3 yrs Term: Indefinite As Officer: Tenure: 3 yrs Term: Reappointed Annually Member, Advisory Board, Pictet Advisory Overseas Services Ltd (2009-Present), Senior Vice President, Technology, Weyerhaeuser Company (1998 - 2006), Director, Clearwater Management Company (1987 - 2006) 4 Foss Waterway Development Authority Fermi Research Alliance Jennifer D. Lammers(50) 30 East 7th Street, Saint Paul, Minnesota 55101 Chief Compliance Officer Tenure:September 2009 - Present Term: Reappointed Annually Chief Compliance Officer, Clearwater Management Company, Inc. (2009- Present), Chief Compliance Officer, Fiduciary Counselling, Inc. (2009- Present), Chief Compliance Officer, River Source Funds and Riversource Investments (2006- 2009), President, Tamarack Funds and Director of Finance, Voyageur Asset Management (2003 - 2006) N/A N/A -6- Name, Address and Age Positions Held with the Funds Term of Office and Length of Time Served Principal Occupation(s) During the Last 5 Years Number of Portfolios in the Fund Complex Overseen by the Trustee Other Directorships Held by the Trustee During the Last 5 Years Marcia Lucas Assistant Secretary Tenure: March 2011 - Present Term: Reappointed Annually Second Vice President, The Northern Trust Company (2010-Present), Partner, Michael Best & Friedrich LLP (2005-2008) N/A N/A ** Mr. Frederick T. Weyerhaeuser is an interested Trustee due to his daughter's position as a director of CMC, the Funds' investment manager. ** Mr. George H. Weyerhaeuser Jr. is an interested Trustee due to his positions as the Funds' CEO and Treasurer. ** Officers listed above are considered to be "interested persons" of the Trust. -7- Ownership of Securities As of December 31, 2010, the dollar range of equity securities owned beneficially by each current Nominee and each proposed Nominee in each Fund in the Trust were as follows: Proposed and Current Independent Trustee Nominees: Name Dollar Range of Equity Securities in Each Fund Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies James E. Johnson Growth Fund None None International Fund None Small Cap Fund None Tax-Exempt Fund None Edward R. Titcomb III Growth Fund Over $100,000 Over $100,000 International Fund Over $100,000 Small Cap Fund Over $100,000 Tax-Exempt Fund Over $100,000 Charles W. Rasmussen Growth Fund Over $100,000 Over $100,000 International Fund Over $100,000 Small Cap Fund Over $100,000 Tax-Exempt Fund Over $100,000 Laura E. Rasmussen Growth Fund Over $100,000 Over $100,000 International Fund Over $100,000 Small Cap Fund Over $100,000 Tax-Exempt Fund Over $100,000 Justin H. Weyerhaeuser Growth Fund Over $100,000 Over $100,000 International Fund Over $100,000 Small Cap Fund Over $100,000 Tax-Exempt Fund Over $100,000 -8- Current Interested Trustee Nominees: Name Dollar Range of Equity Securities in Each Fund Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Frederick T. Weyerhaeuser Growth Fund Over $100,000 Over $100,000 International Fund Over $100,000 Small Cap Fund Over $100,000 Tax-Exempt Fund Over $100,000 George H. Weyerhaeuser, Jr. Growth Fund Over $100,000 Over $100,000 International Fund Over $100,000 Small Cap Fund Over $100,000 Tax-Exempt Fund Over $100,000 Compensation The Trust pays no salaries to its officers.The Trustees generally meet four times per year.As of September 2010, each Trustee is paid a $2,000 annual retainer, $2,000 per meeting attended in person, and $500 if attending via telephone.For committee meetings, Trustees are paid $250 if such committee meeting occurs separately from a regularly scheduled Trustee meeting.Members of the Audit Committee are paid $500 for the meeting during which the annual report to shareholders and the results of the annual audit are reviewed with the independent auditors.In addition the Chairman of the Board of Trustees, who also serves as the Trust's CEO, receives an additional retainer of $48,000.Prior to September 2010, each Trustee was paid $1,000 per meeting attended in person and $250 per meeting attended via telephone.Expenses incurred by Trustees in attending meetings are reimbursed.Such Trustee fees and expenses are reimbursed or paid for by CMC under the advisory agreements. The following table sets forth the amounts of compensation received by each Trustee related to Trustee services during the year ended December 31, 2010. Name of Trustee Aggregated Compensation From Trust Pension or Retirement Benefits Accrued As Part of the Funds' Expenses Estimated Annual Benefits Upon Retirement Total Compensation From Fund and Fund Complex Paid to Trustees Charles W. Rasmussen None None Laura E. Rasmussen None None Justin H. Weyerhaeuser None None Frederick T. Weyerhaeuser None None George H. Weyerhaeuser, Jr.* None None *Mr. George H. Weyerhaeuser, Jr. also serves as the Trust's CEO and received the retainer discussed above. -9- Responsibilities of the Board of Trustees The business and affairs of the Trust are managed by the Trustees and they have all powers and authority necessary, appropriate or desirable to perform that function. The Trustees have full power and authority to do any and all acts and to make and execute any and all contracts and instruments that they may consider necessary, appropriate or desirable in connection with the management of the Trust.The Board of Trustees initially approves investment management, subadvisory, and other service provider agreements.The Board of Trustees annually evaluates the services received under the investment management and subadvisory agreements to determine whether to continue these agreements.The members of the Board of Trustees were selected for their understanding of the Funds' distribution strategy and the general investment objectives of the shareholders of the Funds.Each of the Trustees has been a long standing shareholder of the Funds.Each Trustee was also selected due to their long-standing experience as private investors and ability to understand investment concepts and strategies, which allow the Trustees to provide effective oversight of CMC and subadvisers.In addition, Charles W. Rasmussen and Laura E. Rasmussen have management experience as business owners, Justin H. Weyerhaeuser has worked as an outside attorney, and Frederick T. Weyerhaeuser and George W. Weyerhaeuser, Jr. have business management experience at outside organizations.Edward R. Titcomb III has 14 years of experience in the financial services industry.James E. Johnson has over 40 years of experience in the financial services industry.Although the Board of Trustees does not have a formal diversity policy, it endeavors to comprise itself of members with a broad mix of professional and personal backgrounds. The Board of Trustees' role includes monitoring risks identified during meetings of the Board or its Committees.The Board, or its Committees, receive and review reports from CMC and the Trust's subadvisers, chief compliance officer, fund counsel, and representatives of other service providers.These reports may cover risks related to a specific Fund, such as valuation or liquidity risk, or may address broader market or operational risks.Each of the Trust's subadvisers is responsible for the day-to-day management and monitoring of its respective portfolio(s).These subadvisers periodically present in-person to the Board of Trustees and also provide recurring written reports on portfolio activity to the chief compliance officer and president of CMC.These presentations and written reports may address specific market, investment or operational risks as appropriate.The Audit Committee of the Board of Trustees also meets at least annually with representatives of the Funds' independent auditors. Board Meetings During the fiscal year ended December 31, 2010, the Board held 6 meetings. Board Committees The Board of Trustees has appointed a standing Nominating Committee comprised solely of the Independent Trustees.The Nominating Committee has been established for the following purposes: (i) identify individuals qualified to become members of the Board of Trustees in the event that a position is vacated or created, (ii) consider all candidates proposed to become members of the Board of Trustees, (iii) select and nominate, or recommend for nomination by the Board of Trustees, candidates for election as Trustees, and (iv) set any necessary standards or qualifications for service on the Board of Trustees.The Nominating Committee does not have formal policy that specifically addresses whether the Nominating Committee will consider -10- shareholder nominees for election to the Board of Trustees.A copy of the Trust's Nominating Committee charter is attached hereto as Appendix C.The shareholders of the Funds are not being asked to approve the Nominating Committee charter.During the fiscal year ended December 31, 2010, the Nominating Committee held one meeting. The Board of Trustees has organized an Audit Committee comprised solely of the Independent Trustees.The duties of the Audit Committee include (i) oversee the accounting and financial reporting processes and related internal controls, (ii) oversee and review the results of the independent audits, and (iii) evaluate the qualifications, independence and performance of the independent auditors and make recommendations to the Board of Trustees regarding the selection of independent auditors.A copy of the Trust's Audit Committee charter is attached hereto as Appendix D.The shareholders of the Funds are not being asked to approve the Audit Committee charter. During the fiscal year ended December 31, 2010, the Audit Committee held 4 meetings. Trustees' Recommendation THE TRUSTEES UNANIMOUSLY RECOMMEND THAT THE SHAREHOLDERS VOTE IN FAVOR OF THE NOMINEES LISTED ABOVE. Required Vote Because your Fund is a series of the Trust, your vote will be counted together with the votes of shareholders of the other series of the Trust voting as a single class in the election of Trustees.In accordance with the Trust's Declaration of Trust, there will be no cumulative voting.Election of each nominee requires a plurality of votes of the shareholders of the entire Trust present at the meeting. -11- PROPOSAL 2 APPROVE A NEW SUBADVISORY AGREEMENT WITH FIDUCIARY COUNSELLING, INC. AFFECTED FUNDS: ALL FUNDS VOTING SEPARATELY At a meeting on March 11, 2011, the Board of Trustees ("Trustees") of the Trust, including the Trustees who are not "interested persons" of the Trust ("Independent Trustees"), voted to approve, and to recommend to the shareholders that they approve, a subadvisory agreement among Clearwater Management Co., Inc. ("CMC"), Fiduciary Counselling, Inc. ("FCI") and the Trust on behalf of each Fund (the "FCI Subadvisory Agreement").The FCI Subadvisory Agreement, which is subject to each respective Fund's shareholder approval, is discussed below. About CMC CMC is a privately-owned registered investment adviser.CMC has been in the investment management business since 1987.Its address is 30 East Seventh Street, Suite 2000, St. Paul, Minnesota 55101.CMC serves as each Fund's investment adviser pursuant to a management contract between the respective Fund and CMC.In the case of the Clearwater Growth Fund and Clearwater Small Cap Fund, the management contract is dated March 1, 1998 (the "Growth and Small Cap Fund Management Agreement").The Growth and Small Cap Fund Management Agreement was last approved by shareholders on March 1, 1998, in order to (1) reduce the management fee applicable to the Clearwater Growth Fund; (2) change the method of accruing the Growth Fund's and Small Cap Fund's respective management fees from monthly to daily; (3) delete the provision in the Management Contract that requires CMC to limit the Small Cap Fund's and Growth Fund's operating expense to the limits set by state securities administrators; and (4) amend the annual approval and amendment provisions.In the case of the Clearwater International Fund, the management contract is dated January 24, 2009 (the "International Fund Management Agreement").In the case of the Clearwater Tax-Exempt Bond Fund, the management contract is dated December 3, 1999 (the "Tax-Exempt Fund Management Agreement" and, together with the Growth and Small Cap Fund Management Agreement and International Fund Management Agreement, the "Management Agreements").The International Fund Management Agreement and Tax-Exempt Fund Management Agreement were each approved by the respective Fund's sole shareholder prior to the offering of the Fund's shares. Each Management Agreement provides that CMC will, subject to the supervision of the Board of Trustees, (i) develop, recommend and implement such investment programs and strategies for the relevant Fund in accordance with the Fund's investment policies and restrictions; (ii) provide research and analysis relative to the investment program and investments of the relevant Fund; (iii) determine what securities should be purchased and sold and what portion of the assets of the relevant Fund should be held in cash or cash equivalents or other assets; (iv) monitor on a continuing basis the performance of the portfolio securities of the relevant Fund; and (v) employ one or more subadvisers to provide investment advisory services to the Funds.CMC does not provide day-to-day management of Fund assets, but has retained sub-advisers for this purpose. Each Management Agreement will remain in full force and effect for one year from the date it is approved and from year to year thereafter upon the approvals required by the 1940 Act and will -12- terminate automatically in the event of its assignment.CMC is not liable to the Trust or any shareholder, except for willful misfeasance, bad faith or gross negligence or for reckless disregard of its obligations and duties under the agreement.For its services, CMC is currently entitled to a management fee payable by the Trust based on each Fund's average daily net assets, as indicated below. Fund Management Fee Clearwater Growth Fund 0.45% of the Fund's average daily net assets* Clearwater International Fund 1.00% of the Fund's average daily net assets Clearwater Tax-Exempt Bond Fund 0.60% of the Fund's average daily net assets Clearwater Small Cap Fund 1.35% of the Fund's average daily net assets * The management fee that CMC is entitled to receive for its services to the Clearwater Growth Fund is subject to a separate proposal in this Proxy Statement. About FCI FCI is a registered investment adviser under the Advisers Act, with its principal executive office located at 30 East 7th Street, Suite 2000, St. Paul, Minnesota 55101-4930.FCI was founded in 1941, and provides discretionary and nondiscretionary investment services consistent with the individual needs and objectives of each client account.FCI's principal business is the rendering of clerical, record keeping, custodial (via qualified custodians), accounting, trust and tax services and estate planning in consultation with clients' legal counsel.FCI also provides financial planning services as well as other miscellaneous ministerial services. The following are the names and primary occupation of the principal executive officers of FCI.The address for each of the principal executive officers of FCI is 30 East 7th Street, Suite 2000,St. Paul, Minnesota 55101-4930. Name Principal Occupation M. Julie McKinley President and CEO Eric J. Lind Chief Investment Officer Rebecca G. Martin Vice President, Administration Jennifer D. Lammers Chief Financial Officer and Chief Compliance Officer CMC has entered into a Consulting Agreement with FCI to provide certain services related to due diligence, performance reporting, compliance, and other administrative functions, which support the investment management services and subadviser oversight services provided to the Trust by CMC.As compensation for these services, FCI is paid an hourly fee.Such expenses are paid for or reimbursed by CMC. -13- The Trust has also entered into an Investment Company Services Agreement with FCI.Under this agreement, FCI provides transfer agent services to the Funds.FCI also provides the Trust and CMC with all of their respective requirements for space and clerical assistance in connection with the operation of the Funds.As compensation for these services, FCI is paid an hourly fee.Such expenses are paid for or reimbursed by CMC. The names and addresses of persons controlling FCI are in Appendix E. MATERIAL TERMS OF THE FCI SUBADVISORY AGREEMENT The following discussion of the FCI Subadvisory Agreement is only a summary of the form of the agreement attached as Appendix D.You should read the entire form of agreement. The FCI Subadvisory Agreement provides that FCI will, subject to the supervision of CMC and the Board of Trustees, regularly provide the Funds with various investment-related services, including investment strategy advice, manager recommendations and related duties as requested by CMC.FCI will also continue to provide certain services related to due diligence, performance reporting, compliance, and other administrative functions, which support the investment management services and subadviser oversight services provided to the Trust by CMC.The FCI Subadvisory Agreement will remain in full force and effect for two years from the date it was signed and from year to year thereafter upon the approvals required by the 1940 Act and will terminate automatically in the event of its assignment.FCI is not liable to CMC, the Trust or any shareholder, except for willful misfeasance, bad faith or gross negligence or for reckless disregard of its obligations and duties under the Agreement. For its services, FCI is entitled to a subadvisory fee payable by CMC of .20% of each Fund's net assets, paid on a quarterly basis.If the FCI Subadvisory Agreement had been in effect for the fiscal year ended December 31, 2010, the amount of subadvisory fees payable to FCI by CMC would, due to the fee waiver agreement described below, have been identical to those payable under the current Consulting Agreement.The aggregate amount of consulting fees paid by CMC to FCI for the fiscal year ended December 31, 2010 were $387,210. A copy of the proposed form of FCI Subadvisory Agreement is attached as Appendix D. APPOINTMENT OF FCI AS A SUBADVISER TO THE FUNDS At the meeting on March 11, 2011, the Trustees approved the appointment of FCI as a subadviser to the Funds, subject to shareholder approval.It is anticipated that FCI will continue to provide services under the Consulting Agreement between CMC and FCI until the FCI Subadvisory Agreement is approved by shareholders. CMC'S RECOMMENDATION AND THE BOARD OF TRUSTEES' DECISION REGARDING FCI CMC informed the Trustees that it believed that the Funds would benefit from the investment advisory services to be provided under the FCI Subadvisory Agreement.CMC recommended to the Trustees that they approve the FCI Subadvisory Agreement with respect to the Trust.CMC made the recommendation based upon, among other factors, the qualifications and previous performance of FCI's team in providing consulting services to CMC, and the belief that retaining -14- FCI as a subadviser will assist CMC with providing investment management services to the Funds. The Trustees received written information in advance of the meeting on March 11, 2011, which included a summary of information about FCI, including its investment and other support professionals, process, philosophy and past performance regarding services to be provided.In addition, the Trustees received information from the Trust's Chief Compliance Officer as to her review of FCI's Code of Ethics, Form ADV Parts I and II, and compliance program.At the meeting on March 11, 2011, the Trustees received information as to the proposed subadvisory fees.The Trustees compared the fees to be changed to the Funds to fees FCI charges to its other non-personal or non-individual trust clients.The Trustees reviewed and analyzed the factors that the Trustees deemed relevant with respect to FCI.These factors included the nature, quality, and extent of the services to be provided to the Funds by FCI; the qualifications and experience of the investment professionals who will be responsible for advising on the allocation of assets among various Fund subadvisers, as applicable, and other matters related to the Funds' subadvisers; and FCI's overall resources.Following is a description of these and other factors relevant to the Trustees' decision to approve the FCI Subadvisory Agreement. Nature, Extent, and Quality of Services:The Trustees considered the specific processes FCI would use in advising CMC on the allocation of each Fund's assets to the various subadvisers, as applicable, and in consulting on other matters related to the subadvisers.The Trustees reviewed the qualifications of FCI's investment and consulting team.The Trustees noted the experience of the members of the investment and consulting team as well as their tenure with FCI. The Trustees concluded that the nature, extent, and quality of the subadvisory services expected to be provided by FCI were appropriate for the Fund. Investment Performance:The Trustees discussed the fact that FCI will not have day-to-day management of portfolio assets, but instead will provide services to CMC regarding recommendation of subadvisers, re-allocation recommendations between subadvisers, and review of performance of subadvisers. Subadvisory Fee and Expense Ratio Impact:The Trustees evaluated the proposed subadvisory fee schedule and compared the fee schedule to the fees the Funds pay to FCI under the Consulting Agreement.The Trustees considered that in connection with the engagement of FCI as a subadviser, FCI has agreed to waive the difference between the amount calculated under the subadvisory fee schedule and an amount determined by multiplying the total number of hours worked by FCI in providing services under the FCI Subadvisory Agreement by an hourly rate that is approved by CMC.The Board noted that the effect of this waiver agreement is that fees paid to FCI under the FCI Subadvisory Agreement would approximate the fees previously paid to FCI under the Consulting Agreement.The Board also considered that FCI's fees would be paid by CMC out of CMC's management fee.In view of all these factors, the Trustees concluded that the proposed fee structure for FCI was reasonable.The Trustees also observed that FCI is intended to be a "break-even" organization.FCI sets its hourly fees based on estimated underlying costs. -15- Benefits to the Subadviser:The Trustees considered the ancillary benefits that could accrue to FCI due to its relationship with the Trust, and concluded that significant ancillary benefits likely would not result from the arrangement. The Trustees noted that, based on the review of the Trust's Chief Compliance Officer and representations received from FCI, that FCI's policies and procedures are reasonably designed to manage any conflicts of interest that could arise. Other Considerations:The Trustees considered CMC's judgment and recommendation that adding FCI as a subadviser would add value to the Fund's shareholders and would be complementary to both the existing and future subadvisers.The Trustees determined that this approach to managing the Fund's assets supported the approval of the subadvisory agreement with FCI. Conclusion:After full consideration of the factors described above, with no single factor identified as being of paramount importance, the Trustees, including a majority of Independent Trustees, concluded that the approval of the FCI Subadvisory Agreement was in the best interests of the Fund and its shareholders and approved the FCI Subadvisory Agreement. Brokerage Policies FCI will not be trading on behalf of the Funds.Therefore, it will not use brokerage services. Trustees' Recommendation THE TRUSTEES UNANIMOUSLY RECOMMEND THAT YOU VOTE TO APPROVE THE FCI SUBADVISORY AGREEMENT. Required Vote Approval of the FCI Subadvisory Agreement requires an affirmative vote of a majority of the outstanding shares of each Fund, which means the vote of the lesser of (i) 67% or more of the shares present at the Meeting, if the holders of more than 50% of the shares of each Fund are present or represented by proxy, or (ii) more than 50% of each Fund's outstanding shares. -16- PROPOSAL 3 TO APPROVE AN AMENDMENT TO THE ADVISORY AGREEMENT WITH CLEARWATER MANAGEMENT COMPANY, INC.
